Case 2:16-md-02687-MCA-MAH Document 1465-6 Filed 12/11/20 Page 1 of 35 PageID: 37525




                               EXHIBIT 5
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD  Document1250-2
      2:16-md-02687-JLL-JAD Document
                            Document  1465-6 Filed
                                     1250-2    Filed03/25/19
                                              Filed  12/11/20 Page
                                                    03/25/19   Page222of
                                                              Page    ofof34
                                                                           35PageID:
                                                                          34  PageID:32950
                                                                             PagelD:  37526
                                                                                     32950



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

     In Re: LIQUID ALUMINUM SULFATE                  Civil Action No. 16-md-2687 (JLL) (JAD)
     ANTITRUST LITIGATION




                  SETTLEMENT AGREEMENT BETWEEN DIRECT PURCHASER
                     CLASS PLAINTIFFS AND DEFENDANT USALCO, LLC

            THIS SETTLEMENT AGREEMENT is made and entered into as of the 25th day of

     February, 2019 by and between on the one hand: Plaintiffs Central Arkansas Water; City of

     Charlotte, North Carolina; City and County of Denver, Colorado, acting by and through its board

     of Water Commissioners; Flambeau River Papers, LLC; City of Greensboro, North Carolina;

     Mobile Area Water and Sewer System; City of Rochester, Minnesota; City of Sacramento,

     California; SUEZ Water Environmental Services Inc.; SUEZ Water New Jersey Inc.; SUEZ

     Water Princeton Meadows Inc.; SUEZ Water New York Inc.; SUEZ Water Pennsylvania Inc.;

     and City of Texarkana, Arkansas and City of Texarkana, Texas, d/b/a Texarkana Water Utilities

     (collectively, "Direct Purchaser Class Plaintiffs"), individually and on behalf of the putative

     Direct Purchaser Settlement Class, as defined below; and on the other hand Defendant

     USALCO, LLC ("USALCO").            The Direct Purchaser Class Plaintiffs, Direct Purchaser

     Settlement Class, and USALCO are referred to collectively as the "Parties" and individually as a

     "Party."' This Agreement does not release any claims of the Direct Purchaser Class Plaintiffs

     and the other members of the Direct Purchaser Settlement Class against any Non-Settling

     Defendant.




            All terms with initial capitalization shall have the meanings set forth in Paragraph 1
     below or as otherwise defined herein.
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD  Document1250-2
      2:16-md-02687-JLL-JAD Document
                            Document  1465-6 Filed
                                     1250-2   Filed03/25/19
                                             Filed  12/11/20 Page
                                                   03/25/19   Page333of
                                                             Page     of34
                                                                     of  35PageID:
                                                                        34  PageID:32951
                                                                           PagelD:  37527
                                                                                   32951



             WHEREAS, Direct Purchaser Class Plaintiffs (on behalf of themselves and as

     representatives of the putative class of similarly-situated persons) allege in the Consolidated

     Proceedings, as defined below, that, among other things, USALCO participated in a conspiracy —

     with other Defendants in this litigation and unnamed co-conspirators — to allocate territories

     and/or not to compete for each other's historical business by rigging bids, allocating customers,

     and fixing, stabilizing, and maintaining the price of liquid aluminum sulfate ("Alum") sold in the

     United States from January 1, 1997 through at least February 28, 2011;

             WHEREAS, Interim DPP Lead Counsel and Plaintiffs' Steering Committee have been

     appointed by the Court to represent, on an interim basis, the putative class of Direct Purchasers;

             WHEREAS, USALCO acknowledges it is appropriate, solely as part of this Settlement,

     and subject to Final Approval, to stipulate to the certification of the Direct Purchaser Settlement

     Class, as defined below, and that the prerequisites of Federal Rule of Civil Procedure 23 have

     been satisfied here for purposes of this Settlement only;

             WHEREAS, the Parties wish to resolve all claims asserted and all claims that could have

     been asserted in the Consolidated Proceedings by Direct Purchaser Class Plaintiffs against

     USALCO;

             WHEREAS, counsel for the Parties have engaged in arm's-length negotiations on the

    terms of this Agreement, as defined below, and this Agreement embodies all of the terms and

     conditions of the Settlement;

             WHEREAS, Direct Purchaser Class Plaintiffs have concluded, after preliminary

     discovery and investigation of the facts and after considering the circumstances of the Class

     Action and the applicable law, that it is in the best interests of Direct Purchaser Class Plaintiffs to

    enter into this Agreement with USALCO to avoid the uncertainties of further complex litigation,




                                                        2
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD  Document1250-2
      2:16-md-02687-JLL-JAD Document
                            Document  1465-6 Filed
                                     1250-2   Filed03/25/19
                                             Filed  12/11/20 Page
                                                   03/25/19   Page444of
                                                             Page     of34
                                                                     of  35PageID:
                                                                        34  PageID:32952
                                                                           PagelD:  37528
                                                                                   32952



     and to obtain the benefits described herein for the Direct Purchaser Settlement Class, and,

     further, that this Settlement (as defined below) is fair, reasonable, adequate, and in the best

     interests of Direct Purchaser Class Plaintiffs and the Direct Purchaser Settlement Class;

            WHEREAS, Direct Purchaser Settlement Class Members have concluded, after

     preliminary discovery and investigation of the facts and after considering the circumstances of

     the Consolidated Proceedings and the applicable law, that it is in the best interests of the Direct

     Purchaser Settlement Class Members to enter into this Agreement with USALCO to avoid the

     uncertainties of further complex litigation, and to obtain the benefits described herein for the

     Direct Purchaser Settlement Class Members, and, further, that this Settlement is fair, reasonable,

     adequate, and in the best interests of the Direct Purchaser Settlement Class Members;

            WHEREAS, USALCO, without admitting any liability or wrongdoing, wishes to avoid

     the costs, expenses, and uncertainties of this complex litigation;

            NOW THEREFORE, in consideration of the foregoing, the terms and conditions set forth

     below, and other good and valuable consideration, it is agreed by and among the Parties that the

     Direct Purchaser Class Action and Direct Purchaser Settlement Class Members' claims be settled

     and compromised, and dismissed on the merits with prejudice as to the USALCO Released

     Parties, subject to Court approval:

            1.      Definitions: The following terms shall have the following meanings for purposes

                    of this Agreement.

                    a.      "Agreement" means this Settlement Agreement Between Direct Purchaser

                            Class Plaintiffs and USALCO.

                    b.      "Case Contribution Award" means compensation for Direct Purchaser

                            Class Plaintiffs for their time and effort undertaken in the Class Action.




                                                      3
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD   Document1250-2
       2:16-md-02687-JLL-JAD Document
                             Document  1465-6 Filed
                                      1250-2   Filed03/25/19
                                              Filed  12/11/20 Page
                                                    03/25/19   Page555of
                                                              Page      of34
                                                                       of   35PageID:
                                                                           34  PageID:32953
                                                                              PagelD:  37529
                                                                                      32953



                  c.    "Class Action" or "Direct Purchaser Class Action" means the putative

                        class action filed by Direct Purchaser Class Plaintiffs in the Consolidated

                        Proceedings.

                  d.    "Consolidated Proceedings" means the consolidated proceedings entitled,

                        In re: Liquid Aluminum Sulfate Antitrust Litigation, Civil Action No. 16-

                        md-2687 (JLL) (JAD), pending in the United States District Court for the

                        District of New Jersey and any Direct Purchaser claim or complaint filed

                        in or transferred to these proceedings, including each and every complaint

                        filed by Direct Action Direct Purchaser Settlement Class Members.

                  e.    "Court" means the United States District Court for the District of New

                        Jersey.

                  f.    "Defendants" mean the defendants in the Consolidated Proceedings.

                  g.    "Direct Purchaser" or "Direct Purchasers" means all persons or entities

                        that purchased Alum in the United States directly from a Defendant or co-

                        conspirator from January 1, 1997 to at least February 28, 2011.

                  h.    "Direct Purchaser Settlement Class Members" means any person or entity

                        that is a member of the Direct Purchaser Settlement Class.

                  i.    "Direct Purchaser Escrow Account" means the escrow account established

                        to receive and maintain funds contributed on behalf of USALCO for the

                        benefit of the Direct Purchaser Settlement Class, including Direct

                        Purchaser Class Plaintiffs and Direct Action Direct Purchaser Settlement

                        Class Members.




                                                 4
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page66ofof34
                                                                         35PagelD:
                                                                            PageID:32954
                                                                           PageID:  37530




                 j     "Direct Purchaser Escrow Agreement" means that certain agreement by

                       and among USALCO, Esquire Bank and Direct Purchaser Class Plaintiffs

                       (by and through Interim DPP Lead Counsel) pursuant to which the Direct

                       Purchaser Escrow Account is established and funded for the benefit of the

                       Direct Purchaser Settlement Class, including Direct Purchaser Class

                       Plaintiffs.

                 k.    "Direct Purchaser Settlement Class" means all Direct Purchasers,

                       including the Direct Purchaser Class Plaintiffs and Direct Purchaser

                       Settlement Class Members.         Excluded from the Direct Purchaser

                       Settlement Class are 1) Defendants and co-conspirators and their

                       respective parents, subsidiaries, and affiliates, and 2) any Direct

                       Purchasers who timely and validly elect to be excluded from the Direct

                       Purchaser Settlement Class.

                 1.    "Execution Date" means the date all Parties to this Agreement sign the

                       Agreement.

                 m.    "Final Approval" means an order and judgment by the Court that finally

                       approves this Agreement and the Settlement pursuant to Federal Rule of

                       Civil Procedure 23 and dismisses with prejudice USALCO from the Direct

                       Purchaser Class Action.

                 n.    "Final Judgment" means the first date upon which both of the following

                       conditions shall have been satisfied:

                       i.      Final Approval; and




                                                 5
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page77ofof34
                                                                         35PagelD:
                                                                            PageID:32955
                                                                           PageID:  37531




                       ii.    Either (1) thirty (30) days have passed from the date of Final

                              Approval with no notice of appeal having been filed with the

                              Court; or (2) Final Approval has been affirmed by a mandate

                              issued by any reviewing court to which any appeal has been taken,

                              and any further petition for review (including certiorari) has been

                              denied, and the time for any further appeal or review of Final

                              Approval has expired.

                 o.    "USALCO Released Parties" means USALCO, its predecessors or

                       assigns, and their current and former, direct and indirect parents,

                       subsidiaries, affiliates, and all of their directors, officers, managers,

                       members, agents, representatives and employees.           As used in this

                       Paragraph, "affiliates" means entities controlling, controlled, in whole or

                       in part, by or under common ownership or control with, in whole or in

                       part, USALCO or its predecessors.

                 P.    "Interim DPP Lead Counsel" means James E. Cecchi of Carella, Byrne,

                       Cecchi, Olstein, Brody & Agnello, P.C., as appointed by the Court to

                       represent the putative class of Direct Purchasers on an interim basis.

                 q.    "Non-Settling Defendant" means any Defendant in the Direct Purchaser

                       Class Action, including any Defendants that may be added at a later date,

                       other than USALCO Released Parties.

                 r.    "Notice and Administrative Costs" means the reasonable and authorized

                       costs and expenses of disseminating and publishing the Mailed Direct

                       Purchaser Class Notice and Published Direct Purchaser Class Notice, as




                                                 6
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD  Document1250-2
      2:16-md-02687-JLL-JAD Document
                            Document  1465-6 Filed
                                     1250-2   Filed03/25/19
                                             Filed  12/11/20 Page
                                                   03/25/19   Page888of
                                                             Page     of34
                                                                     of  35PageID:
                                                                        34  PageID:32956
                                                                           PagelD:  37532
                                                                                   32956



                       defined below, and all reasonable and authorized costs and expenses

                       incurred by the Settlement Administrator in administering the Settlement,

                       including but not limited to costs and expenses associated with assisting

                       members of the Direct Purchaser Settlement Class, processing claims,

                       escrowing funds, and issuing and mailing payments.

                 s.    "Opt-Out Deadline" means the deadline established by order of the Court

                       for Direct Purchaser Settlement Class Members to request exclusion from

                       the Direct Purchaser Settlement Class.

                 t.    "Plaintiffs' Steering Committee" means the group of counsel appointed by

                       the Court, along with Interim DPP Lead Counsel, to represent, on an

                       interim basis, the putative class of Direct Purchasers.

                 u.    "Preliminary Approval" means a finding by the Court to preliminarily

                       approve this Agreement and the Settlement pursuant to Federal Rule of

                       Civil Procedure 23.

                 v.    "Released Claims" shall have the meaning set forth in Paragraph 14 of this

                       Agreement.

                 w.    "Releasing Party" or "Releasing Parties" shall refer individually and

                       collectively, to the Direct Purchaser Settlement Class and all Direct

                       Purchaser Settlement Class Members, including the Direct Purchaser

                       Class Plaintiffs and the Direct Purchaser Settlement Class Members, each

                       on behalf of themselves and their respective predecessors and successors;

                       their current and former, direct and indirect parents, subsidiaries and

                       affiliates; their present and former shareholders, partners, directors,




                                                 7
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page99ofof34
                                                                         35PagelD:
                                                                            PageID:32957
                                                                           PageID:  37533



                       officers, owners of any kind, principals, members, agents, employees,

                       contractors, attorneys, insurers, heirs, executors, administrators, devisees,

                       representatives; their assigns of all such persons or entities, as well as any

                       person or entity acting on behalf of or through any of them in any capacity

                       whatsoever, jointly and severally; and any of their past, present and future

                       agents, officials acting in their official capacities, legal representatives,

                       agencies, departments, commissions and divisions; and also means, to the

                       full extent of the power of the signatories hereto to release past, present

                       and future claims, the following: (1) any Releasing Party's subdivisions

                       (political or otherwise, including, but not limited to, municipalities,

                       counties, parishes, villages, unincorporated districts and hospital districts),

                       public entities, public instrumentalities and public education institutions;

                       and (2) persons or entities acting in a parens patriae, sovereign, quasi-

                       sovereign, private attorney general, qui tam, taxpayer or any other

                       capacity, whether or not any of them participate in this settlement. As

                       used in this Paragraph, "affiliates" means entities controlling, controlled,

                       in whole or in part, by or under common ownership or control with, in

                       whole or in part, any of the Releasing Parties or their predecessors.

                 x.    "Settlement" means the settlement of the Direct Purchaser Class Action

                       and any claims filed by Direct Purchaser Settlement Class Members with

                       respect to the USALCO Released Parties, as set forth in this Agreement.




                                                  8
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page10
                                                                   10ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37534
                                    32958


               y       "Settlement Administrator" means Angeion Group, the firm retained to

                       disseminate the Mailed Direct Purchaser Class Notice and administer the

                       Settlement, subject to approval of the Court.

               z.      "Settlement Class Period" means January 1, 1997 to at least February 28,

                       2011. However, to the extent the Class Period, as that term is defined in

                       the Direct Purchaser Class Action, is expanded, the definition of

                       Settlement Class Period will also expand to the same time period, if such

                       expansion is approved by the Court prior to Final Approval.

               aa.     "Settlement Funds" means the payments made by USALCO pursuant to

                       this Agreement, including any interest accrued on such payments.

        2.     The Parties' Efforts to Effectuate this Settlement. The Parties agree to support

               entry of Final Approval, including through the conclusion of any appeal, motion

               for re-argument, motion for rehearing, petition for a writ of certiorari or other

               writ.

        3.     Settlement Announcement and Litigation Standstill.          Upon execution of this

               Agreement, the Parties shall inform the Court and Non-Settling Defendants that

               the Parties have executed this Agreement. Upon execution of this Agreement, the

               Direct Purchaser Class Plaintiffs and the Direct Purchaser Settlement Class,

               through Interim DPP Lead Counsel, and the Direct Purchaser Settlement Class

               Members shall use their best efforts to cease all litigation activities related to the

               pursuit of claims against the USALCO Released Parties in the Consolidated

               Proceedings (except as permitted in Paragraph 9 of this Agreement) (the

              "Litigation Standstill").




                                                 9
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page11
                                                                   11ofof34
                                                                  11      35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37535
                                    32959


        4.     Motions for Preliminary Approval. As soon as practicable, and in no event later

               than fourteen (14) days after the execution of this Agreement, unless otherwise

               extended by written agreement of the Parties, Direct Purchaser Class Plaintiffs,

               through Interim DPP Lead Counsel, shall submit to the Court a motion for

               Preliminary Approval of this Agreement, seeking certification of the Direct

               Purchaser Settlement Class for settlement purposes. The Preliminary Approval

               motion shall include:    (a) the proposed definition of the class for settlement

              purposes; (b) a proposed form of, method for, and date of dissemination of notice;

              (c) a proposed schedule for the filing of any motion for fees and expenses, the

               filing of a motion to approve finally this Agreement, and a final fairness hearing;

              and (d) a proposed form of order preliminarily approving this Agreement and

              certifying the Direct Purchaser Settlement Class for settlement purposes. The text

              of the items referred to in clauses (a) through (d) above shall be proposed by

              Direct Purchaser Class Plaintiffs, through Interim DPP Lead Counsel, subject to

              the agreement of the USALCO Settling Parties, which agreement shall not be

              unreasonably withheld. The Parties shall take all reasonable actions as may be

              necessary to obtain Preliminary Approval of this Agreement and certification of

              the Direct Purchaser Settlement Class.

        5.    Direct Purchaser Class Notices.       After Preliminary Approval, and subject to

              approval by the Court of the means for dissemination:

              a.      Individual notice of this Settlement ("Mailed Direct Purchaser Class

                      Notice") shall be mailed by the Settlement Administrator, at the direction

                      of Interim DPP Lead Counsel, to Direct Purchasers that: are readily and




                                               10
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page12
                                                                   12ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37536
                                    32960


                     reasonably identified by or were previously identified by USALCO; are

                     identified by or were previously identified by Non-Settling Defendants;

                     and are identified by Interim DPP Lead Counsel.           As set forth in

                     Paragraph 9 below, USALCO shall use its best efforts to provide the

                     names and addresses of all known Direct Purchasers during the Settlement

                     Class Period.     Because the information about the Direct Purchaser

                     Settlement Class that will be provided to the Settlement Administrator will

                     consist of confidential information, non-public personal information, and

                     other information protected by privacy laws, the Settlement Administrator

                     will execute a non-disclosure agreement, to which USALCO will be a

                     party, and will take all reasonable steps to ensure that any information

                     provided to it by Interim DPP Lead Counsel will be solely for the purpose

                     of effectuating the Settlement.     The Settlement Administrator shall

                     administer the Settlement in accordance with the terms of this Agreement

                     and, without limiting the foregoing, shall treat any and all documents,

                     communications and other information and materials received in

                     connection with the administration of the Settlement as confidential and

                     shall not disclose any or all such documents, communications, or other

                     information to any person or entity except as provided in this Agreement

                     or court order.

              b.     Notice of this Settlement to the Direct Purchasers may be combined with

                     notice of certification of the Direct Purchaser Settlement Class. Claim

                     forms shall be available at www.liquidaluminumdirectsettlement.com and




                                              11
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page13
                                                                   13ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37537
                                     32961
                                    32961


                     may also be included with the Mailed Direct Purchaser Class Notice sent

                     to Direct Purchasers.

               c.    A summary of the Mailed Direct Purchaser Class Notice ("Published

                     Direct Purchaser Class Notice") shall be submitted to the Court for

                     approval in connection with the motion for Preliminary Approval.

               d.    After Final Approval has been obtained, and USALCO's right of

                     rescission or termination under Paragraph 17 cannot be exercised or has

                     been waived, and with Court approval, all Notice and Administrative

                     Costs, including without limitation, costs and expenses associated with the

                     Direct Purchaser Escrow Account, and the costs and expenses for filing of

                     tax returns and payment of taxes, will be paid out of the Settlement Funds

                     as specified in the Direct Purchaser Escrow Agreement. All expenses and

                     costs incurred by the Direct Purchaser Class Plaintiffs and Interim DPP

                     Lead Counsel shall be reimbursed and indemnified solely out of the

                     Settlement Funds, as provided by an order of the Court. The USALCO

                     Released Parties and USALCO Settling Parties shall not be liable for any

                     costs, fees, or expenses of any of Direct Purchaser Class Plaintiffs' and

                     Interim DPP Lead Counsel's attorneys, experts, advisors, agents, or

                     representatives. All such costs, fees, and expenses shall be paid out of the

                     Settlement Funds.

        6.    Motion for Final Approval and Entry of Final Judgment. If the Court grants

              Preliminary Approval of this Agreement and certifies the Direct Purchaser

              Settlement Class, Direct Purchaser Class Plaintiffs, through Interim DPP Lead




                                              12
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page14
                                                                   14ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37538
                                    32962


              Counsel, shall    in accordance with the schedule set forth in the Court's

               Preliminary Approval—submit to the Court a separate motion for Final Approval

              of this Agreement by the Court, the text of which shall be proposed by Interim

               DPP Lead Counsel, subject to the agreement of the USALCO Settling Parties,

              which agreement shall not be unreasonably withheld.          The motion for Final

               Approval shall seek entry of an order and Final Judgment:

               a.     finally approving the Settlement as being a fair, reasonable, and adequate

                      settlement for the Direct Purchaser Settlement Class within the meaning of

                      Federal Rules of Civil Procedure 23, and directing the execution of the

                      Settlement pursuant to the terms and conditions set forth in this

                      Agreement;

              b.      dismissing the Direct Purchaser Class Action, with prejudice as to the

                      USALCO Released Parties;

              c.      discharging and releasing the USALCO Released Parties from all

                      Released Claims;

              d.      reserving continuing and exclusive jurisdiction over the Settlement for all

                      purposes; and

              e.      determining under Fed. R. Civ. P. 54(b) that there is no just reason for

                      delay and directing that the judgment of dismissal as to the USALCO

                      Released Parties shall be final and appealable and entered forthwith.

               The Parties shall take all reasonable steps to obtain Final Approval of the

               Settlement.




                                               13
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page15
                                                                   15ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37539
                                    32963


        7      Escrow Account. The Direct Purchaser Escrow Account will be established and

              shall be administered by Interim DPP Lead Counsel for the Direct Purchaser

              Class Plaintiffs and Direct Purchaser Settlement Class under the Court's

              continuing supervision and control pursuant to the Direct Purchaser Escrow

              Agreement.    No disbursements of funds from the Direct Purchaser Escrow

              Account will occur without order of the Court.

        8.    Settlement Consideration. Subject to the provisions hereof, and in consideration

              of the release of Released Claims, USALCO agrees to pay, on behalf of itself and

              the USALCO Settling Parties, a total of U.S. $6.1 million by depositing that

              amount into the Direct Purchaser Escrow Account, payable as follows:        1) $3

              million within sixty (60) calendar days after Preliminary Approval by the Court of

              the Settlement Agreement; 2) $2 million one year after the date of the first

              payment; 3) $1.1 million two years after the date of the first payment. USALCO

              shall make no additional payments to the Direct Purchaser Class Plaintiffs, the

              Direct Purchaser Settlement Class, the Direct Purchaser Settlement Class

              Members, or Interim DPP Lead Counsel. The Settlement Funds represent all

              sums owed and payable by USALCO and/or the USALCO Released Parties

              pursuant to this Agreement, including payment of damages, attorneys' fees,

              incentive fees, notice costs, costs of administration and costs of any kind. The

              Parties agree and acknowledge that none of the Settlement Funds paid by or on

              behalf of USALCO under this Agreement shall be deemed to be, in any way, a

             • penalty or a fine of any kind, nor shall it be deemed or construed to be an




                                              14
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page16
                                                                   16ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37540
                                    32964


               admission or evidence of any violation of any statute or law or of any liability or

               wrongdoing by the USALCO Released Parties.

        9.     Cooperation With Settlement Process. USALCO shall provide cooperation in the

               settlement process to the Direct Purchaser Class Plaintiffs and the Direct

               Purchaser Settlement Class Members through Interim DPP Lead Counsel and the

               Plaintiffs' Steering Committee pursuant to the terms of this Paragraph. But for

               the cooperation enumerated in this Paragraph 9, all litigation activities related to

               the pursuit of claims by Direct Purchaser Class Plaintiffs and the Direct Purchaser

               Settlement Class Members against USALCO in the Consolidated Proceedings are

               subject to the Litigation Standstill set forth in Paragraph 3.       USALCO and

               USALCO Released Parties shall have no cooperation obligation except those

               related to the settlement process as expressly set forth in this Paragraph 9.

               a.     Preliminary Approval.        The Parties agree to cooperate to the extent

                      reasonably necessary in connection with Interim DPP Lead Counsel's

                      preparation of the motion for Preliminary Approval and any related

                      documents necessary to effectuate and implement the terms and conditions

                      of this Agreement.

               b.     Data for Mailed Direct Purchaser Class Notice. Within fifteen (15)

                      days after the Execution Date, USALCO shall supply to Interim DPP Lead

                      Counsel at USALCO's expense and in such form as kept in the regular

                      course of business (electronic format if available) the names and addresses

                      of Direct Purchasers that purchased Alum from USALCO during the




                                                 15
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page17
                                                                   17ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37541
                                    32965


                      Settlement Class Period, or confirm that it has provided such information

                      previously.

               c.     Other than as specifically set forth above, each Party shall be responsible

               for its own expenses, including legal fees, in connection with the cooperation

               obligations outlined above.

        10.    Material Breach and Reservation of Rights. USALCO agrees that a material

               breach of this Agreement will have occurred if USALCO defaults under the terms

               of this Agreement, including as to USALCO's obligations to provide the

               Settlement Funds (as set forth in Paragraph 8 of this Agreement) and the

               USALCO Settling Parties' obligations to cooperate with the settlement process

              (as set forth in Paragraph 9 of this Agreement), except as provided for in

               Paragraph 9. In the event that USALCO violates any material provision of this

               Agreement, the Release (set forth in Paragraphs 14 and 15 of this Agreement)

              shall be voided as to the breaching party only, and the Direct Purchaser Class

               Plaintiffs (on behalf of the Direct Purchaser Settlement Class) and the Direct

               Purchaser Settlement Class Members shall be entitled to assert the full amount of

               their respective claims, reduced only by the value of any consideration actually

               received.   If USALCO defaults under the Agreement and commences a

               proceeding under Title 11 of the United States Code (a "USALCO Bankruptcy"),

               USALCO reserves its right to dispute its liability to the Direct Purchaser Class

               Plaintiffs and the Direct Purchaser Settlement Class Members. Nothing in this

               Agreement shall limit any argument or claim the Direct Purchaser Class Plaintiffs

               or the Direct Purchaser Settlement Class Members could assert in a USALCO




                                                16
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page18
                                                                   18ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37542
                                    32966


               Bankruptcy. Additionally, the Direct Purchaser Class Plaintiffs (on behalf of the

              Direct Purchaser Settlement Class) and the Direct Purchaser Settlement Class

              Members agree that a material breach of this Agreement will have occurred if the

              Direct Purchaser Class Plaintiffs or the Direct Purchaser Settlement Class

              Members default under the terms of this Agreement. In the event that Direct

              Purchaser Class Plaintiffs or the Direct Purchaser Settlement Class Members

              violate any material provision of this Agreement, USALCO shall have the

              unilateral right in its sole discretion to terminate the Agreement.     All rights,

              claims and defenses of USALCO and the Direct Purchaser Class Plaintiffs and the

              Direct Purchaser Settlement Class Members are otherwise reserved.

        11.   Qualified Settlement Fund. The Parties agree to treat the Settlement Funds as

              being at all times a Qualified Settlement Fund within the meaning of Treas. Reg.

              § 1.468B-1, and to that end, the Parties shall cooperate with each other and shall

              not take a position in any filing or before any tax authority that is inconsistent

              with such treatment. In addition, Interim DPP Lead Counsel shall timely make

              such elections as necessary or advisable to carry out the provisions of this

              Paragraph 11, including the relation-back election (as defined in Treas. Reg.

              § 1.468B-1(j)) back to the earliest permitted date. Such elections shall be made in

              compliance with the procedures and requirements contained in such regulations.

              It shall be the responsibility of Interim DPP Lead Counsel to timely and properly

              prepare and deliver the necessary documentation for signature by all necessary

              parties, and thereafter to cause the appropriate filing to occur. All provisions of

              this Agreement shall be interpreted in a manner that is consistent with the




                                               17
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD  Document1250-2
      2:16-md-02687-JLL-JAD Document
                            Document   1465-6 Filed
                                      1250-2   Filed03/25/19
                                              Filed  12/11/20 Page
                                                    03/25/19   Page19
                                                              Page  19of
                                                                   19  of34
                                                                      of  35PageID:
                                                                         34  PageID:
                                                                            PagelD:
                                     37543
                                     32967
                                     32967



               Settlement Funds being a "Qualified Settlement Fund" within the meaning of

               Treasury Regulation § 1.468B-1. Interim DPP Lead Counsel shall timely and

               properly file all information and other tax returns necessary or advisable with

               respect to the Settlement Funds (including without limitation the returns described

               in Treas. Reg. § 1.468B-2(k), (1)).     Such returns shall reflect that all taxes

               (including any estimated taxes, interest or penalties) on the income earned by the

               Settlement Funds shall be paid out of the Settlement Funds. USALCO shall not

               be responsible for the filing or payment of any taxes or expenses connected to the

               Qualified Settlement Fund.

        12.    Distribution of Settlement Funds to Settlement Class. Members of the Direct

               Purchaser Settlement Class who have not timely and validly excluded themselves

               from the Class Action prior to the Opt-Out Deadline shall be entitled solely to the

               Settlement Funds for settlement and satisfaction against the USALCO Released

               Parties for the Released Claims, and shall not be entitled to any other payment or

               relief from the USALCO Released Parties. Except as provided by order of the

               Court, no Direct Purchaser Settlement Class Member shall have any interest in the

               Settlement Funds or any portion thereof. Direct Purchaser Class Plaintiffs, Direct

               Purchaser Settlement Class Members, and their counsel will be reimbursed and

               indemnified solely out of the Settlement Funds for all expenses including, but not

               limited to, the costs of notice of the Settlement to Direct Purchaser Settlement

               Class Members. The USALCO Released Parties shall not be liable for any costs,

               fees, or expenses of any of Direct Purchaser Class Plaintiffs' or Direct Purchaser

               Settlement   Class   Members'     respective   attorneys,   experts,   advisors,   or




                                               18
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page20
                                                                   20ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37544
                                    32968


              representatives, but all such costs and expenses as approved by the Court shall be

              paid out of the Settlement Funds. If the Court grants Final Approval of this

              Agreement pursuant to the provisions of Paragraph 6, and USALCO's right of

              rescission under Paragraph 17 cannot be exercised or has been waived, Direct

              Purchaser Class Plaintiffs, with Court approval, may use the Settlement Funds to

              pay such costs and expenses for the litigation of the Class Action as set forth in

              this Paragraph.

        13.   No Objection to Fee Request or Case Contribution Awards. USALCO shall not

              take any position with respect to Direct Purchaser Class Plaintiffs' application for

              attorneys' fees, up to a maximum of 33.3% of the total consideration made

              available to the Direct Purchaser Settlement Class, and for reimbursement of costs

              and expenses.     In addition, USALCO shall not oppose any request for Case

              Contribution Awards to Direct Purchaser Class Plaintiffs in an amount up to

              $20,000 each. The procedure for and the grant or denial or allowance by the

              Court of attorneys' fees, reimbursement of costs and expenses and Case

              Contribution Awards are considered by the Court separately from the Court's

              consideration of the fairness, reasonableness, and adequacy of the Settlement, and

              any order or proceeding relating to the applications for attorneys' fees,

              reimbursement of costs and expenses and Case Contribution Awards, or any

              appeal from any order relating thereto or the reverse or modification thereof, will

              not operate to terminate or cancel this Agreement, or affect or delay the finality of

              the Final Judgment approving the Agreement and the Settlement.




                                               19
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page21
                                                                   21ofof34
                                                                  21      35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37545
                                    32969


                      Any attorneys' fees and expenses that are awarded by the Court shall be

               paid to Co-Lead Counsel solely from the Settlement Funds at the time of either (i)

               final approval by the district court of the attorneys' fees and expenses award or

              (ii) final approval of the Settlement in the district court, following a hearing on

              any objections to the settlement, whichever comes later, notwithstanding the

               existence of any timely filed objections to the attorneys' fees and expense award,

              or potential for appeal therefrom, or collateral attack on the Settlement or any part

              thereof, subject to the Direct Purchaser Class Plaintiffs' counsel's obligation to

              make appropriate refunds or repayments to the Settlement Funds, plus accrued

              interest at the same net rate as is earned by the Settlement Funds, if the Settlement

              is terminated pursuant to the terms of this Stipulation or if, as a result of any

              appeal or further proceedings on remand, or successful collateral attack, the award

              of attorneys' fees and expenses is reduced or reversed and such order reducing or

              reversing the award has become final in that the time for any further appeals or

              other review has expired and no such further appeal or application for further

              review has been filed. All expenses awarded by the Court, plus one half of the

              attorney's fees awarded by the Court, shall be paid out of the initial payment of

              settlement funds made by USALCO. The remainder of attorney's fees awarded

               by the Court shall be paid proportionately out of the remaining annual payments

              paid by USALCO hereunder. Direct Purchaser Class Plaintiffs' counsel's shall

              make the appropriate refund or repayment in full no later than thirty (30) calendar

               days after: (a) giving or receiving notice that the Settlement has been terminated

              or cancelled; or (b) any order reducing or reversing the award of attorneys' fees




                                               20
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page22
                                                                   22ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37546
                                    32970


              and/or expenses has become final. An award of attorneys' fees and/or expenses is

              not a necessary term of this Stipulation and is not a condition of the Settlement

              embodied herein. Direct Purchaser Class Plaintiffs may cancel or terminate the

              Settlement based on this Court's or any appellate court's ruling with respect to

              attorneys' fees and/or expenses.

        14.   Release. Upon Final Judgment and in consideration of payment of the Settlement

              Funds into the Direct Purchaser Escrow Account, and for other valuable

              consideration, the USALCO Released Parties shall be completely released,

              acquitted, and forever discharged from any and all claims, demands, actions, suits,

              causes of action, whether class, individual, or otherwise in nature (whether or not

              any Direct Purchaser Settlement Class Member has objected to the Settlement or

              makes a claim upon or participates in the Settlement Funds, whether directly,

              representatively, derivatively or in any other capacity) that the Releasing Parties

              ever had, now has, or hereafter can, shall, or may ever have, that exist as of the

              date of Final Judgment, on account of, or in any way arising out of, any and all

              known and unknown, foreseen and unforeseen, suspected or unsuspected, actual

              or contingent, liquidated or unliquidated claims, injuries, damages, and the

              consequences thereof in any way arising out of or relating in any way to the facts

              and circumstances alleged in the Consolidated Proceedings ("Released Claims"),

              provided, however, that nothing herein shall release claims involving any

              negligence, personal injury, breach of product warranty, bailment, failure to

              deliver lost goods, damaged or delayed goods, product defect, or similar claims

              relating to Alum.    During the period after the expiration of the deadline for




                                                 21
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page23
                                                                   23ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37547
                                     32971
                                    32971


               submitting an opt-out notice, as determined by the Court, and prior to Final

               Judgment, all Releasing Parties shall be preliminarily enjoined and barred from

               asserting any Released Claims against the USALCO Released Parties. USALCO

               further agrees that it will not file any suit against the Releasing Parties and their

              current and former, direct and indirect, parents, subsidiaries, affiliates, directors,

              officers, shareholders, and employees arising out of or relating to the Released

              Claims.    The release of the Released Claims will become effective as to all

               Releasing Parties upon Final Judgment. Upon Final Judgment, the Releasing

              Parties further agree that they will not file any other suit against the USALCO

               Released Parties arising out of or relating to the Released Claims.

        15.   Further Release. In addition to the provisions of Paragraph 14, the Releasing

              Parties hereby expressly waive and release, solely with respect to the Released

              Claims, upon Final Judgment, any and all provisions, rights, and benefits

              conferred by Section 1542 of the California Civil Code, which states:

              CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE.        A
              GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
              CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
              FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
              KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
              OR HER SETTLEMENT WITH THE DEBTOR;

              or by any law of any state or territory of the United States, or principle of

              common law, which is similar, comparable, or equivalent to Section 1542 of the

              California Civil Code. Each Releasing Party may hereafter discover facts other

              than or different from those which he, she, or it knows or believes to be true with

              respect to the claims which are released pursuant to the provisions of Paragraph

              14, but each Releasing Party hereby expressly waives and fully, finally, and



                                                22
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page24
                                                                   24ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37548
                                    32972


               forever settles and releases, upon Final Judgment, any known or unknown,

              suspected or unsuspected, contingent or non-contingent claim that the Releasing

               Parties have agreed to release pursuant to Paragraph 14, whether or not concealed

              or hidden, without regard to the subsequent discovery or existence of such

              different or additional facts.

        16.    Reservation of Claims. The Parties intend by this Agreement to release only the

              USALCO Released Parties with respect to the Released Claims. The Parties

              specifically do not intend this Agreement, or any part hereof or any other aspect

              of the proposed Settlement, to compromise or otherwise affect in any way any

              rights the Releasing Parties have or may have against any other person, firm,

              association, or corporation whatsoever, including, but not limited to the Non-

              Settling Defendants. The release set forth in Paragraphs 14 and 15 above is not

              intended to and shall not release any claims other than the Released Claims. The

              sales of Alum by USALCO in the United States from January 1, 1997 through at

               least February 28, 2011 shall remain in the cases against the Non-Settling

               Defendants in the Consolidated Proceedings as a basis for damage claims and

              shall be part of any joint and several liability claims against Non-Settling

               Defendants in the Consolidated Proceedings or other persons or entities other than

              the USALCO Released Parties.

        17.    Modification or Termination of Agreement.

              a.      This Agreement shall terminate at the discretion of either USALCO or

                      Direct Purchaser Class Plaintiffs, through Interim DPP Lead Counsel, if:

                      (1) the Court, or any appellate court(s), rejects, modifies, or denies




                                               23
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page25
                                                                   25ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37549
                                    32973


                     approval of any portion of this Agreement or the proposed Settlement that

                     results in a modification to a material term of the proposed Settlement,

                     including, without limitation, the amount and terms of relief, the

                     obligations of the Parties, the findings or conclusions of the Court, the

                     provisions relating to notice, the definition of the Class, and/or the terms

                     of the Release; or (2) the Court, or any appellate court(s), does not enter or

                     completely affirm, or alters, narrows or expands, any portion of the Final

                     Approval and Final Judgment (as provided in Paragraph 6), or any of the

                     Court's findings of fact or conclusions of law, that results in a

                     modification to a material term of the proposed Settlement. The

                     terminating Party must exercise the option to withdraw from and terminate

                     this Agreement, as provided in this Paragraph 17.a., by a signed writing

                     served on the other Parties no later than twenty (20) days after receiving

                     notice of the event prompting the termination.

              b.     In addition, USALCO shall have the right, in its sole discretion, to

                     terminate or modify this Agreement based on the percentage of class

                     members who elect to be excluded from the Direct Purchaser Settlement

                     Class or the dollar volume of Alum purchases by persons who have

                     elected to be excluded from the Direct Purchaser Settlement Class. The

                     terms for the exercise of these rights, including the percentage and dollar

                     thresholds, are set forth in a confidential letter agreement between Interim

                     DPP Lead Counsel and counsel for USALCO, the terms of which are

                     hereby incorporated by reference into this Agreement and which will be




                                               24
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page26
                                                                   26ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37550
                                    32974


                    shared confidentially with the Court for purposes of Preliminary Approval

                    and Final Approval. Interim DPP Lead Counsel shall provide to counsel

                     for USALCO information, including reasonably sufficient supporting

                    records, regarding the percentage of Direct Purchaser Settlement Class

                    Members who elect to be excluded from the Direct Purchaser Settlement

                     Class and the dollar volume of Alum purchases by persons who have

                    elected to be excluded from the Direct Purchaser Settlement Class within

                    thirty (30) days after the Opt-Out Deadline. USALCO must elect in its

                    sole discretion to terminate or modify the Agreement, as set forth

                     herein, in writing to Interim DPP Lead Counsel at the address set forth

                    below, within forty-five (45) days after the Opt-Out Deadline. USALCO

                    may waive this provision (in whole or in part) in its sole discretion.

              c.    If, but only if, this Agreement is terminated pursuant to Paragraph 17.a. or

                    b. above, then:

                            1.        This Agreement shall be null and void and shall have no

                                      force or effect, and no Party to this Agreement shall be

                                      bound by any of its terms, except for the terms of

                                      Paragraph 17.c. herein;

                            2.        The Parties will petition the Court to have any stay orders

                                      entered pursuant to this Agreement lifted;

                            3.        All of the Agreement's provisions, and all negotiations,

                                      statements, and proceedings relating to it, shall be without

                                      prejudice to the rights of USALCO, Direct Purchaser Class




                                                25
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD  Document1250-2
      2:16-md-02687-JLL-JAD Document
                            Document   1465-6 Filed
                                      1250-2   Filed03/25/19
                                              Filed  12/11/20 Page
                                                    03/25/19   Page27
                                                              Page  27of
                                                                   27  of34
                                                                      of  35PageID:
                                                                         34  PageID:
                                                                            PagelD:
                                     37551
                                     32975
                                     32975


                                 Plaintiffs or any Direct Purchaser Settlement Class

                                 Member, all of whom shall be restored to their respective

                                 positions existing immediately before the execution of this

                                 Agreement;

                           4.    USALCO and the other USALCO Released Parties

                                 expressly and affirmatively reserve and do not waive all

                                 motions and positions as to, arguments in support of, and

                                 substantive and procedural rights as to all defenses to the

                                 causes of action or remedies that have been sought or might

                                 be later asserted in the actions, including without limitation,

                                 any argument or position opposing class certification,

                                 liability or damages;

                           5.    Neither this Agreement, the fact of its having been made,

                                 nor the negotiations leading to it, nor any action taken by a

                                 Party or Direct Purchaser Settlement Class Member

                                 pursuant to this Settlement Agreement shall be admissible

                                 or entered into evidence for any purpose whatsoever;

                           6.    All costs incurred in connection with the Settlement,

                                 including, but not limited to, notice, publication, and

                                 customer communications, shall be paid from the

                                 Settlement Fund and all remaining funds shall revert back

                                 to USALCO as soon as practicable. Neither Direct

                                 Purchaser Class Plaintiffs nor Interim DPP Lead Counsel




                                           26
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page28
                                                                   28ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37552
                                    32976


                                     shall be responsible for any of these costs or other

                                     settlement-related costs; and

                             7.      Any Attorneys' Fees and Expenses previously paid to DPP

                                     Lead Counsel shall be returned to USALCO within

                                     fourteen (14) calendar days of termination of the

                                     Agreement.

        18.   Consent to Jurisdiction. The Parties and any Releasing Parties hereby irrevocably

              submit to the exclusive jurisdiction of the Court for any suit, action, proceeding,

              or dispute arising out of or relating to this Agreement or the applicability of this

              Agreement. Without limiting the generality of the foregoing, it is hereby agreed

              that any dispute concerning the provisions of Paragraph 14 or 15, including but

              not limited to, any suit, action, or proceeding in which the provisions of Paragraph

              14 or 15 are asserted as a defense in whole or in part to any claim or cause of

              action or otherwise raised as an objection, constitutes a suit, action, or proceeding

              arising out of or relating to this Agreement. In the event that the provisions of

              Paragraph 14 or 15 are asserted by any USALCO Released Party as a defense in

              whole or in part to any claim or cause of action or otherwise raised as an objection

              in any suit, action or proceeding, it is hereby agreed that such USALCO Released

              Party shall be entitled to a stay of that suit, action, or proceeding until the Court

              has entered a final judgment no longer subject to any appeal or review

              determining any issues relating to the defense or objection based on such

              provisions. Solely for purposes of such suit, action, or proceeding, to the fullest

              extent that they may effectively do so under applicable law, the Parties and any




                                               27
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD  Document1250-2
      2:16-md-02687-JLL-JAD Document
                            Document   1465-6 Filed
                                      1250-2   Filed03/25/19
                                              Filed  12/11/20 Page
                                                    03/25/19   Page29
                                                              Page  29of
                                                                   29  of34
                                                                      of  35PageID:
                                                                         34  PageID:
                                                                            PagelD:
                                     37553
                                     32977
                                     32977


              Releasing Parties irrevocably waive and agree not to assert, by way of motion, as

              a defense or otherwise, any claim or objection that they are not subject to the in

              personam jurisdiction of the Court. Nothing shall be construed as a submission to

              jurisdiction for any purpose other than enforcement of this Agreement.

        19.   Class Action Fairness Act.       USALCO, at its sole expense, shall submit all

              materials required to be sent to appropriate Federal and State officials pursuant to

              the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

        20.   USALCO Has No Responsibility for Settlement Fund Administration or

              Distribution.    Subject to Paragraph 19 above, USALCO shall have no

              responsibility or liability relating to the administration, investment, or distribution

              of the Settlement Funds.

        21.   Binding Effect. This Agreement shall be binding upon, and inure to the benefit

              of, the successors, assigns, and heirs of the Parties, Direct Purchaser Settlement

              Class Members, the Direct Purchaser Settlement Class Members, the Releasing

              Parties, and the USALCO Released Parties. Without limiting the generality of the

              foregoing, upon certification of the Direct Purchaser Settlement Class and Final

              Approval of the Settlement, each and every covenant and agreement herein by the

              Direct Purchaser Class Plaintiffs shall be binding upon all Direct Purchaser

              Settlement Class Members and Releasing Parties who have not validly excluded

              themselves from the Direct Purchaser Settlement Class; and upon Final Approval,

              each and every covenant and agreement herein shall be binding upon all Direct

              Purchaser Settlement Class Members.




                                                28
Case
 Case2:16-md-02687-MCA-MAH
Case  2:16-md-02687-JLL-JAD  Document1250-2
      2:16-md-02687-JLL-JAD Document
                            Document   1465-6 Filed
                                      1250-2   Filed03/25/19
                                              Filed  12/11/20 Page
                                                    03/25/19   Page30
                                                              Page  30of
                                                                   30  of34
                                                                      of  35PageID:
                                                                         34  PageID:
                                                                            PagelD:
                                     37554
                                     32978
                                     32978


        22.   Sole Remedy. This Agreement shall provide the sole and exclusive remedy for

              any and all Released Claims against any USALCO Released Party, and upon

              entry of Final Judgment, the Releasing Parties shall be forever barred from

              initiating, asserting, maintaining, or prosecuting any and all Released Claims

              against any USALCO Released Party.

        23.   Authorization to Enter this Agreement.

              a.     The undersigned representatives of USALCO covenant and represent that

                     each such representative is fully authorized to enter into and to execute

                     this Agreement on behalf of the USALCO Settling Parties.

              b.     Interim DPP Lead Counsel represents that he is fully authorized to

                     conduct settlement negotiations with defense counsel on behalf of the

                     Direct Purchaser Class Plaintiffs and putative Direct Purchaser Settlement

                     Class and upon Final Approval will be fully authorized to enter into and

                     execute the Agreement on behalf of the Direct Purchaser Settlement Class.

              c.     The Parties further acknowledge that this Agreement represents the entire

                     agreement by and between them and that each makes no other

                     representation or warranty upon which the other can rely other than as

                     stated herein.

        24.   Notices. All notices under this Agreement shall be in writing. Each such notice

              shall be given either by: (a) hand delivery; (b) registered or certified mail, return

              receipt requested, postage pre-paid; or (c) Federal Express or similar overnight

              courier, and, in the case of either (a), (b) or (c) shall be addressed, if directed to




                                                29
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page31
                                                                   31ofof34
                                                                  31      35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37555
                                    32979


               Direct Purchaser Class Plaintiffs, Direct Purchaser Settlement Class, or any Direct

               Purchaser Settlement Class Member, to:

               James E. Cecchi
               Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C.
               5 Becker Farm Road
               Roseland, NJ 07068

               if directed to USALCO, to:

               William F. Ryan, Jr.
               Aaron L. Casagrande
               Whiteford, Taylor & Preston L.L.P.
               7 Saint Paul Street
               Baltimore, Maryland 21202

               or such other address as the Parties may designate, from time to time, by giving

               notice to all parties hereto in the manner described in this Paragraph.

        25.    No Admission. Whether or not Final Judgment is entered or this Agreement is

               terminated, the Parties expressly agree that this Agreement and its contents, and

               any and all statements, negotiations, documents, and discussions associated with

               it, are not and shall not be deemed or construed to be an admission or evidence of

               any violation of any statute or law or of any liability or wrongdoing by the

               USALCO Released Parties.          Nothing in this Agreement shall affect the

               application of Federal Rule of Evidence 408 in any instance where it would

               otherwise apply.

        26.    No Third-Party Beneficiaries. No provision of this Agreement shall provide any

               rights to, or be enforceable by, any person or entity that is not a USALCO

               Released Party, Direct Purchaser Class Plaintiff, Direct Purchaser Settlement

               Class Member, or Interim DPP Lead Counsel or Plaintiffs' Steering Committee




                                                30
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page32
                                                                   32ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37556
                                    32980


              (on behalf of the Direct Purchaser Settlement Class and with respect to fees and

              disbursements to be paid from the Settlement Funds pursuant to Court order).

        27.   No Party is the Drafter. None of the Parties hereto shall be considered to be the

              drafter of this Agreement or any provision hereof for the purpose of any statute,

              case law, or rule of interpretation or construction that would or might cause any

              provision to be construed against the drafter hereof.

        28.   Choice of Law.       All terms of this Agreement and the other documents

              contemplated herein shall be governed by and interpreted according to the

              substantive laws of the State of New Jersey, without regard to its choice of law or

              conflict of laws principles.

        29.   Amendment and Waiver. This Agreement shall not be modified in any respect

              except by a writing executed by the Parties, and the waiver of any rights conferred

              hereunder shall be effective only if made by written instrument of the waiving

              Party. The waiver by any Party of any particular breach of this Agreement shall

              not be deemed or construed as a waiver of any other breach, whether prior,

              subsequent or contemporaneous, of this Agreement. This Agreement does not

              waive or otherwise limit the Parties' rights and remedies for any breach of this

              Agreement. Any breach of this Agreement may result in irreparable damage to a

              Party for which such Party will not have an adequate remedy at law.

              Accordingly, in addition to any other remedies and damages available, the Parties

              acknowledge and agree that the Parties may immediately seek enforcement of this

              Agreement by means of specific performance or injunction, without the

              requirement of posting a bond or other security.




                                               31
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page33
                                                                   33ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37557
                                     32981
                                    32981


         30.     Execution in Counterparts. This Agreement may be executed in counterparts,

                 each of which shall be deemed an original, but all of which together shall

                 constitute a single agreement. Facsimile or Electronic Mail signatures shall be

                 considered as valid signatures as of the date hereof, although the original

                 signature pages shall thereafter be appended to this Agreement and filed with the

                 Court.

         31.     Integrated Agreement. This Agreement comprises the entire agreement between

                 the Parties and the terms of this Agreement are contractual and are not a mere

                 recital. The Parties agree that this Agreement may be modified only by a written

                 instrument signed by the Parties and that no Party will assert any claim against

                 another based on any alleged agreement affecting or relating to the terms of this

                 Agreement not in writing and signed by the Parties.

         32.     Voluntary Settlement. The Parties agree that this Agreement and the Settlement

                 were negotiated in good faith by the Parties, and reflect a Settlement that was

                 reached voluntarily after consultation with competent counsel and the

                 participation of a neutral mediator.

         IN WITNESS WHEREOF, the Parties, individually or through their duly authorized

  representatives, enter into this Agreement on the date first above written.



    U.D            c\-P\-402,e-g                        Date: February 25, 2019

  William F. Ryan, Jr.
  Whiteford, Taylor & Preston L.L.P.
  7 Saint Paul Street
  Baltimore, Maryland 21202


  Counselfor USALCO


                                                  32
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page33
                                                                   34ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                    37558
                                     32981
                                    32981


         30.     Execution in Counterparts. This Agreement may be executed in counterparts,

                 each of which shall be deemed an original, but all of which together shall

                 constitute a single agreement. Facsimile or Electronic Mail signatures shall be

                 considered as valid signatures as of the date hereof, although the original

                 signature pages shall thereafter be appended to this Agreement and filed with the

                 Court.

         31.     Integrated Agreement. This Agreement comprises the entire agreement between

                 the Parties and the terms of this Agreement are contractual and are not a mere

                 recital. The Parties agree that this Agreement may be modified only by a written

                 instrument signed by the Parties and that no Party will assert any claim against

                 another based on any alleged agreement affecting or relating to the terms of this

                 Agreement not in writing and signed by the Parties.

         32.     Voluntary Settlement. The Parties agree that this Agreement and the Settlement

                 were negotiated in good faith by the Parties, and reflect a Settlement that was

                 reached voluntarily after consultation with competent counsel and the

                 participation of a neutral mediator.

         IN WITNESS WHEREOF, the Parties, individually or through their duly authorized

  representatives, enter into this Agreement on the date first above written.



    U.D            c\-P\-402,e-g                        Date: February 25, 2019

  William F. Ryan, Jr.
  Whiteford, Taylor & Preston L.L.P.
  7 Saint Paul Street
  Baltimore, Maryland 21202


  Counselfor USALCO


                                                  32
Case
 Case2:16-md-02687-MCA-MAH   Document1250-2
      2:16-md-02687-JLL-JAD Document  1465-6 Filed
                                              Filed03/25/19
                                                    12/11/20 Page
                                                              Page34
                                                                   35ofof34
                                                                          35PagelD:
                                                                             PageID:
                                                                            PageID:
                                   37559
                                    32982



        o—^                                        Date: February X^? ,2019
                                                                       2019

James 3 Cecchi
Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C.
5 Becker Farm Road
Roseland, New Jersey 07068
Roseland,

Interim Direct
Interim Direct Purchaser
               Purchaser Plaintiffs
                         Plaintiffs Lead
                                    Lead Counsel




                                              33
                                              33
